Citation Nr: 0730987	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for tendonitis of 
the right index finger, with an extension tendon. 

2.  Whether a notice of disagreement received on May 20, 2004 
was timely. 


WITNESSES AT HEARING ON APPEAL

The veteran, D.C., and P.A. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from June 1999 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Waco, Texas, regional 
office (RO) of the Department of Veterans Affairs (VA).  
These decisions are a June 2004 letter stating that the 
veteran's May 2004 notice of disagreement was not timely 
submitted and an October 2004 rating decision that denied 
entitlement to a compensable evaluation for the veteran's 
right index finger.  The Nashville, Tennessee RO now has 
jurisdiction of this appeal. 

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in July 2007. 


FINDINGS OF FACT

1.  The veteran's symptoms of reduced flexion of the right 
index finger by 20 degrees and reduced grip strength of the 
right hand by 20 percent are productive of moderate 
impairment of the hand. 

2.  Entitlement to service connection for tendonitis of the 
right index finger with a zero percent evaluation was 
assigned in a November 2001 rating decision; the veteran was 
notified of this decision and provided with his appellate 
rights in a letter dated November 19, 2001.  

3.  The veteran did not submit a notice of disagreement with 
the November 2001 decision until May 20, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tendonitis 
of the right index finger have been met; the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, 4.73, Codes 5225, 5308 (2007).  

2.  The notice of disagreement received on May 20, 2004 was 
not timely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran was provided with preadjudication 
VCAA notice by letter dated in July 2004.  The notice 
included the type of evidence needed to substantiate the 
claim for an increased evaluation.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating 
and to an effective date, but he was not provided with this 
notice until after the initial adjudication.  His claims have 
not been readjudicated since this notice.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the veteran is entitled to 
an increased evaluation for his right index finger, any 
prejudice to the veteran in this regard is rendered moot. 

Regarding the issue of whether or not the May 20, 2004 notice 
of disagreement was timely, the Board notes that the veteran 
was provided with a letter that explained the time limits for 
submitting a notice of disagreement in November 2001. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disability.  The 
record also includes VA treatment records dated May 2004.  
The veteran testified that he has sought treatment for his 
finger at a VA facility but that they did not do anything for 
him.  The Board construes this statement to mean that there 
are no more VA treatment records available.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA has been met. 

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for tendonitis of the right index finger with an extension 
tendon was established in a November 2001 rating decision.  A 
zero percent evaluation was assigned for this disability, 
effective from December 2000.  This evaluation currently 
remains in effect.  

The evidence includes May 2004 VA treatment records.  These 
show that the veteran presented with complaints of pain in 
the second digit of his right hand for several days.  He 
reported intermittent episodes of similar pain since December 
2000.  An X-ray study was conducted.  On examination, there 
was no edema.  The veteran was treated with medication.  The 
assessment was pain in digit.  

The veteran was afforded a VA examination of his finger in 
September 2004.  An X-ray of the fingers about two months 
previously had been negative.  There was a decrease in grip 
of the right hand of about 20 percent when compared to the 
left, and a decreased sensation about the ventral surface of 
the right index finger.  The proximal interphalangeal joint 
and the middle interphalangeal joint of the finger were 
slightly tender.  There was a loss of flexion of the right 
index finger of about 20 degrees.  There was no pain on 
motion, and no additional limitation following repetitive use 
or flare-ups.  The impression was a fracture of right index 
finger in 1991 with healing treatment, and a trauma to the 
right index finger in the year 1999 with continued finger 
pain, loss of function of the finger, moderate disability 
with progression.  

At the July 2007 hearing, the veteran testified that he had 
lost jobs due to his finger pain.  He noted that he was a 
laborer, and that his finger pain would make it difficult to 
do his work.  He said that he experienced pain that would 
shoot from his finger into his arm.  This pain was not 
continuous, but would occur about every third day.  See 
Transcript.  

The rating code does not contain an entry for tendonitis of 
the index finger.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran's tendonitis of the right index finger has been 
evaluated by analogy to the rating code for ankylosis of the 
index finger.  A 10 percent evaluation is assigned for either 
favorable or unfavorable ankylosis of the index finger.  The 
evaluation is the same for both the major and minor hand.  A 
note to this rating code states that consideration for 
evaluation as amputation of the finger is also warranted, as 
well as consideration of an additional evaluation for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Code 5225.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board finds that based on the note to 38 C.F.R. § 4.71a, 
Code 5225 which states that overall function of the hand 
should be considered, entitlement to a 10 percent evaluation 
for the veteran's tendonitis of the right finger is warranted 
under the rating code for injuries to muscle group VIII.  
This is the muscle group that controls the extension of the 
fingers.  38 C.F.R. § 4.73, Code 5308.  

The September 2004 VA examination states that the veteran's 
grip strength in his right hand is about 20 percent less than 
that of his left hand.  This was described as a moderate 
disability, and was said to be progressing.  The provisions 
of 38 C.F.R. § 4.73, Code 5308 indicate that a moderate 
disability warrants a 10 percent evaluation for both the 
major and minor hand.  Therefore, the veteran is entitled to 
a 10 percent rating.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent, but this is not demonstrated by the 
evidence.  The September 2004 examination indicates that the 
veteran has a loss of flexion of the finger of only 20 
degrees, and that there was no pain on motion.  Furthermore, 
there was no additional disability following repetitive 
motion or flare-ups.  Therefore, even with consideration of 
the effects of pain, weakness, fatigue, and incoordination, 
the veteran's disability cannot be characterized as greater 
than moderate under 38 C.F.R. § 4.73, Code 5308.  See also 
38 C.F.R. §§ 4.40, 4.59.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent under other rating codes, but this is 
not supported by the record.  A 10 percent evaluation is the 
highest rating available under the rating code for ankylosis 
of the index finger.  38 C.F.R. § 4.71a, Code 5225.  The 
additional provisions of the note to this rating code have 
been reviewed, but none are applicable.  There is no evidence 
that the veteran's disability results in limitation of motion 
to the other digits.  In addition, as the VA examination 
shows that the veteran is missing only 20 degrees of flexion 
and retains pain free motion of the index finger, there is no 
basis for evaluating his disability under the rating code for 
amputation of the index finger.  See 38 C.F.R. § 4.71a, Code 
5153.  

Timeliness

The veteran contends that the notice of disagreement that was 
received from him on May 20, 2004 should be accepted as 
timely.  He does not argue that the mail was undelivered or 
sent to the incorrect address.  Instead, the veteran 
maintains that he was homeless during this period and did not 
have a permanent address.  As a consequence, he did not check 
his mail on a regular basis. 

As previously noted, entitlement to service connection for 
tendonitis of the right index finger was established in a 
November 2001 rating decision.  A zero percent evaluation was 
assigned for this disability.  

The veteran was notified of this decision and the zero 
percent evaluation in a letter dated November 19, 2001.  The 
letter specifically told the veteran that he had one year 
from the date of the letter to appeal the decision.  A VA 
Form 4107, Notice of Procedural and Appellate Rights was also 
included.  The letter was mailed to the address provided by 
the veteran in Irving, Texas.  There is no indication that 
the letter was returned to the RO as undeliverable. 

The VA did not receive any additional communication from the 
veteran until he submitted a VA Form 21-4138, which stated 
that he disagreed with the decision that failed to grant 
service connection for a right hand injury.  This was 
received on May 20, 2004.  The return address on this form 
was the same Irving, Texas address to which the November 2001 
notice had been mailed. 

The VA informed the veteran that his notice of disagreement 
was not timely in a June 2004 letter.  The veteran then 
initiated the current appeal. 

The Board finds that the notice of disagreement received on 
May 20, 2004 was not timely.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

In this case, the veteran waited nearly two and a half years 
in which to submit his notice of disagreement with the 
November 2001 rating decision.  The veteran does not maintain 
that the November 2001 notice from the VA was never sent, or 
that the postal service failed to deliver it.  Instead, he 
argues that he failed to receive it because he was homeless 
and rarely checked his mail during this period.  The Board 
notes that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Furthermore, as for his contention that he was not in a 
position to check his mail on a regular basis, the Board 
notes that he was still using the same address in May 2004 to 
which the VA notification letter was originally mailed in 
November 2001.  Finally, the veteran's testimony at the July 
2007 hearing indicates that he was not homeless in the sense 
that he was living on the street, but rather he was moving 
from apartment to apartment during this period.  The veteran 
testified that he "just didn't send it or I sent it too 
late."  See Transcript.  The Board concludes that there is 
no basis on which to accept the May 20, 2004 notice of 
disagreement as timely, and that the November 2001 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) 
(2007).


ORDER

Entitlement to a 10 percent evaluation for tendonitis of the 
right index finger with an extension tendon is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

The notice of disagreement received on May 20, 2004 was not 
timely; the veteran's appeal is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


